t c memo united_states tax_court the adorno business_company petitioner v commissioner of internal revenue respondent docket no filed date edwin r adorno pro_se jason w anderson for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent maintains that edwin r adorno mr adorno the individual who signed the petition is not a proper party authorized to bring suit on behalf of the adorno business_company adorno business under rule as discussed in detail below we shall grant respondent’s motion and dismiss this case for lack of jurisdiction background a notice_of_deficiency respondent issued a notice_of_deficiency to adorno business determining a deficiency in its federal_income_tax for the taxable_year in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure in the notice_of_deficiency respondent disallowed the deductions claimed by adorno business on schedule c profit or loss from business because it failed to establish the amount if any that was paid during the taxable_year for ordinary and necessary business_expenses and you failed to establish the cost or other basis of the property claimed to have been used in business respondent also disallowed the income distribution_deduction claimed by adorno business because it failed to establish that the requirements for deduction of sec_651 or sec_661 were satisfied finally respondent determined that adorno business is liable for an accuracy-related_penalty due to negligence or disregard of rules and regulations a substantial_understatement_of_income_tax or a substantial_valuation_overstatement b petition the court subsequently received and filed a petition for redetermination challenging the notice_of_deficiency the petition was signed by mr adorno as edwin r adorno director paragraph of the petition which sets forth the bases on which the notice_of_deficiency is challenged alleges as follows business_trust are an acceptable business_entity according to reg b business_trust has a business_purpose for profit business deductions are allowed sec_661 the principal_place_of_business of adorno business was in chicago ill at the time that the petition was filed with the court use of the terms director and executive director in this opinion is intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship a business_trust commonly known as a massachusetts_trust is an unincorporated business organization created by a declaration of trust wherein property is conveyed to a trustee to hold and manage for the benefit and profit of such persons as may be or become the holders of transferable certificates evidencing the beneficial interests in the trust estate state st trust co v hall n e 2d mass see generally 74_tc_1266 and cases cited therein for a discussion on business trusts the purpose of a business_trust continued c respondent’s motion respondent filed a motion to dismiss for lack of jurisdiction in the motion respondent asserts that this case should be dismissed for lack of jurisdiction because the petition in the instant case was not brought by a party with proper capacity respondent further contends upon commencement of the examination of petitioner’s taxable_year respondent requested a copy of the complete trust documents for petitioner petitioner failed to cooperate with respondent and provide the documents requested during the examination of this case to date date petitioner has not provided respondent with trust documents which establish the chain of trusteeship from the creation of the trust until the time the petition was filed petitioner has not provided sufficient evidence that the appointment of mr adorno as trustee or as an agent of the trustee was valid or authorized under the terms of the respective trust indentures upon the filing of respondent’s motion to dismiss the court issued an order directing adorno business to file an objection if any to respondent’s motion taking into account rule and to attach to the objection a copy of the trust instrument or other documentation identifying the fiduciary or other continued is to carry on a business or commercial activity for profit id use of the terms trust trustee and trust instrument and their derivatives in this opinion is intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship representative with legal capacity to institute a case on behalf of adorno business d mr adorno’s objection ultimately the court received an objection leave for the filing of which was granted to respondent’s motion to dismiss mr adorno signed the objection as the director of the adorno business_company in the objection mr adorno contends that he is adorno business’ representative and authorized fiduciary with the authority to act as director and to sign on behalf of adorno business in support thereof mr adorno attached to the objection a two-page document entitled the adorno business_company minutes of second meeting date second minutes the second minutes provide in part as follows at this the second meeting of the board_of directors of the adorno business_company a majority of the directors being present by unanimous accord the following was affirmed and ratified viz that the prime responsibility of the board_of directors is to manage the adorno business_company it’s sic business and it’s sic assets in such a manner as to insure predominate consideration for the welfare of the beneficiaries rights to income distributions and that it is expected and hereby declared inviolate that as directors of the adorno business_company resign retire succumb or are removed their places will be filled on the based on the record as a whole it appears that mr adorno has been the sole member of the board_of directors at all relevant times board_of directors preferably by and from succeeding generations of blood relatives of the directors of the adorno asset management company that in the best interest of the adorno business_company the director hereby nominates unanimously elects and appoints edwin r adorno as the executive director of the adorno business_company s edwin r adorno director the second minutes do not list the name of a trustee for adorno business nor make any reference to a trustee the objection also challenges respondent’s authority to determine a deficiency against adorno business because irr b clearly states that there is another entity that is like a_trust but it is not recognized not known to exist as a_trust for internal revenue purposes e respondent’s response at the court’s direction respondent filed a response to the foregoing objection respondent contends that the second minutes do not establish that adorno business appointed mr adorno as its trustee under illinois law and therefore mr adorno is not authorized to act on behalf of adorno business upon the filing of respondent’s response the court issued an order directing both parties to file certain documents with the court pursuant to the court’s order respondent filed inter alia a complete copy of a form_1041 u s income_tax return for estates and trusts form_1041 filed in the name of adorno business for the form_1041 which was executed by mr adorno on date lists the date the entity was created as date f mr adorno’s response specifically the court ordered adorno business to produce a complete copy of the organizational document s related to the creation of petitioner a complete copy of all the minutes that preceded in time the minutes of second meeting - date that was attached to petitioner’s objection filed date and any and all other documentation identifying the fiduciary or other representative thought to have legal capacity to institute this the present case on behalf of petitioner ultimately the court received a response leave for the filing of which was granted to its order for document production mr adorno signed the response as edwin r adorno trustee adorno business_company mr adorno attached to the response inter attached to the form_1041 was a schedule c profit or loss from business indicating the principal business of adorno business as retail used auto’s also attached was a schedule_k-1 beneficiary’s share of income deductions credits etc indicating the beneficiary as the adorno asset management_trust adorno asset see infra note at trial mr adorno testified that adorno business operates its business on a used car lot pincite north western chicago ill and that adorno business pays rent to adorno asset for use of the lot apparently adorno asset is only engaged in the business of collecting rent from adorno business for use of the lot this was the first time in the record that mr adorno claimed to be the purported trustee of adorno business at all continued alia a copy of an eight-page purported trust instrument dated date purported trust instrument a two-page document entitled the adorno business_company minutes of first meeting date first minutes and a notarized affidavit dated date the purported trust instrument8 provides in part as follows common_law business organization this common_law contract in the format of an irrevocable declaration of trust authorizes its directors to operate under the name of the adorno business_company referred to as the company dated date this agreement conveyance and acceptance is made and entered into at the time and on the date appearing in the acknowledgment hereto attached by and between the adorno asset management company creator hereof and investor herein edwin r adorno acceptor hereof in fee simple as director who shall comprise the board_of directors for conducting the business of the adorno business_company hereby established the creator hereby constitutes and appoints the above designated director to be in fact director of the adorno business_company hereby created and established the creator for and in consideration of the objects and purposes herein set forth and other considerations of value the receipt of which is hereby continued other relevant times mr adorno claimed to be the director fiduciary legal_representative or executive director of adorno business the provisions of the purported trust instrument are substantially identical to the purported trust instrument in the adorno asset mgmt trust v commissioner tcmemo_2003_127 see infra note acknowledged does hereby convey and deliver unto said director who is to hold title in fee simple the sum of dollar_figure in cash and other considerations of value which shall form the assets of this company the adorno asset management company shall receive as part consideration for it’s conveyance all one hundred units of certificates of beneficial_interest in the income and assets of the adorno business_company the directors herein named or their successors elected to fill vacancies shall hold office have and exercise collectively the exclusive management and control of the adorno business_company property and business affairs power of directors directors’ powers shall be construed as general powers of a citizen_of_the_united_states of america to do anything any citizen may do in any state or country subject_to the type restrictions herein noted they shall continue in business conserve the property commercialize the resources extend any established line_of_business in industry or investment as herein specially noted at their discretion for the benefit of this company vis perform as agents for the surface or mineral rights buy or sell mortgages securities bonds notes leases of all kinds contracts or credits of any form patents trademarks or copyrights buy sell or conduct mail- order business or branches thereof operate stores shops factories warehouses or other places of business advertise borrow money pledging the company property for the payment thereof hypothecate assets and other_property own stock in or entire charters of trust companies and or corporations or other such properties companies or associations as they may deem advantageous officers and management the directors may in their discretion elect among their number or any other person an executive director executive secretary treasurer director any directors may hold two or more offices simultaneously in witness whereof the creator investor and acceptor hereof have hereunto set their hands and seals director of the adorno asset management company investor s edwin r adorno director director of the adorno business_company s edwin r adorno director this document prepared by name attorney edward bartoli at the hearing mr adorno was abrupt and evasive in responding to the court’s questions concerning edward bartoli wherein the following colloquy ensued q are you familiar with edward bartoli a yes i believe he was one - a company that was involved q involved in what a your honor at this time i stand by my stipulations your honor q okay who was edward bartoli a mr bartoli director of the aegis company something like that q did you have any dealings with this individual a at the time of forming the trust - your honor i stand by my stipulation q you’re unable to answer our question is that what your response is a right now yes continued address southwest hwy palos hills il the purported trust instrument does not list the name of any trustee for adorno business nor make any reference to a trustee further none of the provisions of the purported trust instrument grant the director the power to litigate on behalf of adorno business the first minutes10 provide in part as follows at this the first meeting of the board_of directors of the adorno business_company all directors being present by unanimous accord the following was affirmed and ratified viz that pursuant to the request and declaration of the adorno asset management company on this date a contract creating this entity creating the adorno asset management company a common_law business organization was duly executed acknowledging edwin r adorno its director and the above named person by their signature evidenced the acceptance of the duties obligations and faithful performance of said company however in order to acquire a proper employer_identification_number the director hereby changes the name of the adorno business_company by substituting the word trust for the continued q you don’t know who edward bartoli is a i stand by my stipulations your honor the first minutes here appear to be reproduced from the first minutes of the adorno asset management_trust adorno asset which would explain the erroneous references to adorno asset rather than adorno business cf the adorno asset mgmt trust v commissioner tcmemo_2003_127 see infra note word company s edwin r adorno director the first minutes do not list the name of a trustee for adorno business nor make any reference to a trustee the affidavit provides in part as follows i edwin adorno state as follows based on my personal knowledge i am trustee of the adorno asset management_trust lawfully authorized to represent and act on behalf of adorno asset management_trust date s edwin adorno trustee adorno asset management_trust the affidavit does not list the name of a trustee for adorno business nor make any reference to the purported trustee of adorno business mr adorno also filed a supplemental objection with his response stating that he is the trustee of adorno business and attesting to his capacity and authority to act on behalf of adorno business in addition mr adorno submitted a motion to vacate claims motion for summary_judgment and complaint under authority of sec_7433 sec_7214 which the court filed as a motion to dismiss challenging respondent’s authority to assess tax against adorno business and stating that he is the trustee of adorno businessdollar_figure g hearing on respondent’s motion this matter was called for hearing at the court’s trial session in chicago illinoisdollar_figure counsel for respondent appeared at the hearing and offered argument and evidence in support of respondent’s motion to dismiss specifically respondent challenges the validity of all of the documents submitted by mr adorno and contends that these documents do not demonstrate that mr adorno has current representative capacity as trustee mr adorno appeared pro_se purportedly on behalf of adorno businessdollar_figure offering no evidence to supplement the previously submitted documents he asserted that the minutes elected me as director and i stand by my stipulations and affidavits that are the court denied mr adorno’s motion by order dated date this case was called for hearing with a related case in which mr adorno also filed a petition purportedly on behalf of a so-called trust which case is also being dismissed on the ground that it was not filed by a proper party see the adorno asset mgmt trust v commissioner tcmemo_2003_127 mr adorno himself also has a case pending before the court assigned docket no we note that at the beginning of the hearing mr adorno appeared at counsel table with another individual by the name of lorenzo fiol mr fiol whom mr adorno identified as his accountant the court directed mr fiol to sit in the gallery behind counsel table however mr adorno persisted to disrupt the proceedings by communicating with mr fiol over the gallery railing whereupon the court directed mr fiol to sit in the rear of the courtroom see the adorno mgmt trust v commissioner tcmemo_2003_127 note in the court’s sic h post-hearing memorandum briefs at the conclusion of the hearing the court directed the parties to file memorandum briefs in support of their respective positions respondent complied with this order but mr adorno failed to do so discussion according to respondent adorno business failed to show that mr adorno is a proper party authorized to act on its behalf respondent asserts that as a result no valid petition has been filed and the court must dismiss this case for lack of jurisdiction we agree it is well settled that the taxpayer has the burden of affirmatively establishing all of the facts giving rise to our jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 furthermore unless the petition is filed by the taxpayer or by someone lawfully authorized to act on the taxpayer’s behalf we are without jurisdiction see fehrs v commissioner supra pincite rule a requires that a case be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a rule c states that the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived the record shows that illinois state law is controlling in this case under illinois law only the trustee14 is authorized to commence litigation on behalf of a_trust ill comp stat ann dollar_figure west dollar_figure in this respect the illinois trusts and trustees act does not grant the power to sue on behalf of a_trust to a director a fiduciary or any other legal_representative see restatement trust sec_2d sec 16a the officers and directors of a corporation although they are fiduciaries are not trustees in the present case adorno for purposes of the ill trusts and trustees act see ill comp stat ann west a_trust means a_trust created by agreement declaration or other written instrument ill comp stat ann west thus the ill trusts and trustees act is applicable to a business_trust see id pincite a trustee is defined as the trustee or any successor or added trustee of the trust whether appointed by or pursuant to the instrument creating the trust by order of court or otherwise ill comp stat ann west see pierce v chester johnson elec co n e 2d ill app ct trustees possess a specific statutory power to sue in a representative capacity on behalf of a_trust see also 20_f3d_739 7th cir a trustee is the one who has the legal right to sue business has failed to provide the court with the documentary_evidence necessary to support its contention that mr adorno is its duly appointed trustee as previously discussed adorno business is purportedly an irrevocable_trust wherein the adorno asset management_trust adorno asset is the creator investor and mr adorno is the acceptor dollar_figure according to the purported trust instrument mr adorno was specifically designated director of adorno business however no provision of the purported trust instrument appoints or designates mr adorno trustee for adorno business we find it difficult to accept that the title director confers the legal status of trustee on mr adorno the purported trust instrument does not define the term director but it dictates that the director comprises the board_of directors to exercise collectively the exclusive management and control of the adorno business_company property and business affairs further the purported trust instrument does not provide the director with the authority to institute legal proceedings on behalf of adorno businessdollar_figure the specific duties powers and responsibilities we have serious doubts that the trust was validly formed because mr adorno lacked the requisite capacity to execute the purported trust instrument on behalf of adorno asset see the adorno asset mgmt trust v commissioner tcmemo_2003_127 however we assume arguendo that the purported trust instrument is valid see ill comp stat ann dollar_figure west set forth in the purported trust instrument are associated with the day-to-day management affairs of the business thus the director’s responsibilities appear to be nothing more than those of a business manager indeed the first time mr adorno claimed to be trustee for adorno business was in his response dated date to the court’s order for production of documents evidencing mr adorno’s capacity as the purported trustee of adorno business with the exception of the response mr adorno continually referred to himself as director and signed all relevant documents as director of adorno business without clear evidence in the purported trust instrument we are unpersuaded that the term director is synonymous with the term trustee to accord mr adorno the status of trustee accordingly we conclude that mr adorno is not the duly appointed trustee of adorno business pursuant to illinois law in the absence of any persuasive basis for concluding that mr adorno was duly appointed as trustee for adorno business we shall dismiss this case for lack of jurisdiction consistent with respondent’s motion all of the arguments and contentions that have not been specifically analyzed herein have been considered but do not require any further discussion in order to give effect to the foregoing an order of dismissal for lack of jurisdiction will be entered
